Argued March 5, 1945.
The board in this compensation case affirmed the referee's findings and conclusions of law and held that the death of the claimant's husband was not due to, or hastened by, an accident occurring January 21, 1936. That action was sustained by the court below.
A review of this record fails to disclose, as appellant alleges, that the findings of the compensation authorities were based upon insufficient legally competent evidence, or inconsistent with the conclusions of law and order made
Judgment is affirmed. *Page 69